Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 18 are objected to because of the following informalities: 
In Claim 16, line 4, “artificial intelligence to the content data” was probably meant to be: artificial intelligence is attached to the content data. The same objection is made for Claim 18.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a receiving unit that receives learning data” and “a changing unit that changes learning processing” in Claim 1;
“an output unit that outputs a warning” in Claim 4;
“an output unit that outputs a warning” in Claim 5;
“a deleting unit that deletes the learning data” in Claim 6;
“a deleting unit that deletes the learning data” in Claim 7;
“a receiving unit that receives learning data” and “a prohibiting unit that prohibits artificial intelligence from learning the learning data” in Claim 14;
“a receiving unit that receives learning data” and “a permitting unit that permits artificial intelligence to learn the learning data” in Claim 15; and
“an attaching unit that attaches information” in Claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at the limitations of independent Claims 1 and 14-18 we see limitation directed towards receiving learning data and determining whether or not (prohibited or permitted) to use this learning data for artificial intelligence usage. These limitations, under their broadest reasonable interpretation, are directed towards concepts that can be performed in the human mind and therefore falls under the “Mental Processes” groupings of abstract ideas. That is one can observe and evaluate learning data to determine or make a judgement or opinion as to whether the learning data should be used for any particular artificial intelligence usage (similar to human labeling of data as in/out of a class as used in machine learning). The other limitations of some of the independent claims pertaining to image processing as recited in their preamble is considered as broadly linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and therefore does not negate the abstract idea. Dependent Claims 2-13 are similarly directed towards various ways of determining whether to prohibit or permit the use of the learning data (that can include a warning or deletion of the learning data) and therefore, under their broadest reasonable interpretation, are directed towards concepts that can be performed in the human mind and therefore also falls under the “Mental Processes” groupings of abstract ideas as pointed out above. 
This judicial exception is not integrated into a practical application. In particular, some of the claims only recites one additional element of a computer for performing the limitations of their claims, however, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer used to perform the limitations of some of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ijiri, US 2020/0402221 A1.

Regarding Claim 1, Ijiri teaches:
An information processing apparatus comprising: a receiving unit that receives learning data (paragraph 142: receiving learning data);
and a changing unit that changes learning processing of artificial intelligence in accordance with information attached to the learning data and indicating whether or not to permit the artificial intelligence to learn the learning data (paragraphs 9, 23, 30: adding data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6).

Regarding Claim 2, Ijiri further teaches:
The information processing apparatus according to Claim 1, wherein in a case where the information indicates that the artificial intelligence is not permitted to learn the learning data, the changing unit prohibits the artificial intelligence from learning the learning data (paragraph 11: preventing the use of inappropriate image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract; and Shikimachi, US 2010/0250124 A1, paragraph 6). 

Regarding Claim 3, Ijiri further teaches:
The information processing apparatus according to Claim 2, wherein in a case where the information indicates that the artificial intelligence is not permitted to learn the learning data, the changing unit permits the artificial intelligence to learn the learning data in a case where a purpose of learning using the learning data satisfies a criterion (paragraphs 166, 180: determining appropriateness or inappropriateness of the learning data for machine learning/artificial intelligence based on a threshold value, that is a criterion to be satisfied. Examiner’s note: see also Kanno, WO 2019187594 A1, p. 4, using a predetermined number of lower/inappropriate learning data). 

Regarding Claim 4, Ijiri further teaches:
The information processing apparatus according to Claim 2, further comprising an output unit that outputs a warning in a case where the information indicates that the artificial intelligence is not permitted to learn the learning data and where the learning data is about to be changed without permission (paragraph 175: displaying on an output device, image data determined not to be adopted as learning data for a user to change).

Claim 5 is similar to Claim 4 and is rejected under the same rationale as stated above for that claim.

Regarding Claim 6, Ijiri further teaches:
The information processing apparatus according to Claim 2, further comprising a deleting unit that deletes the learning data in a case where the information indicates that the artificial intelligence is not permitted to learn the learning data and where the learning data is about to be changed without permission (paragraph 175: deleting image data determined not to be adopted as learning data for a user to select or change. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract, excluding learning data; and Shikimachi, US 2010/0250124 A1, paragraphs 4, 21, deleting learned data).

Claim 7 is similar to Claim 6 and is rejected under the same rationale as stated above for that claim.

Regarding Claim 8, Ijiri further teaches:
The information processing apparatus according to Claim 1, wherein in a case where the information indicates that the artificial intelligence is permitted to learn the learning data, the changing unit permits the artificial intelligence to learn the learning data (paragraph 11: using the determined appropriate learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 8). 

Regarding Claim 10, Ijiri further teaches:
The information processing apparatus according to Claim 8, wherein the information further includes information indicative of a limit on the number of times of learning of the learning data (paragraph 234: the number of times for performing the machine learning).

Regarding Claim 11, Ijiri further teaches:
The information processing apparatus according to Claim 1, wherein the information further includes information indicating whether or not to permit the artificial intelligence to learn the learning data in accordance with usage of the learning data (paragraphs 9, 23, 30: adding data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6).

Regarding Claim 12, Ijiri further teaches:
The information processing apparatus according to Claim 1, wherein the information further includes information indicating whether or not to permit the artificial intelligence to learn the learning data in accordance with a system of the artificial intelligence (paragraphs 4, 9, 23, 25, 30, 135-137: adding data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence, and the system of the artificial intelligence is a neural network. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6).

Regarding Claim 13, Ijiri further teaches:
The information processing apparatus according to Claim 1, wherein the information includes, for each field of use of the artificial intelligence, information indicating whether or not to permit the artificial intelligence to learn the learning data (paragraphs 9, 23, 25, 30: adding data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence, and the machine learning/artificial intelligence model used can be dependent on the modelled data or field of use. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6). 

Regarding Claim 14, Ijiri teaches:
An information processing apparatus comprising: a receiving unit that receives learning data (paragraph 142: receiving learning data); 
and a prohibiting unit that prohibits artificial intelligence from learning the learning data in a case where information indicating that the artificial intelligence is prohibited from learning the learning data is attached to the learning data (paragraphs 9, 11, 23, 30: adding data to the image data, that is adopted as the learning data, to determine whether to use or exclude/prohibit the image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6). 

Regarding Claim 15, Ijiri teaches:
An information processing apparatus comprising: a receiving unit that receives learning data (paragraph 142: receiving learning data);
and a permitting unit that permits artificial intelligence to learn the learning data in a case where information indicating that the artificial intelligence is permitted to learn the learning data is attached to the learning data (paragraphs 9, 23, 30: adding data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6). 

Regarding Claim 16, Ijiri teaches:
An information processing apparatus comprising an attaching unit that attaches information indicating whether or not content data is permitted to be used as learning data of artificial intelligence to the content data (paragraphs 9, 23, 30: adding/attaching data to the image data, that is adopted as the learning data, to determine whether to use the image data as learning data for machine learning/artificial intelligence. Examiner’s note: see also Kanno, WO 2019187594 A1, Abstract and p. 3; and Shikimachi, US 2010/0250124 A1, paragraph 6).

Claim 17 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.

Claim 18 is similar to Claim 16 and is rejected under the same rationale as stated above for that claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ijiri, US 2020/0402221 A1, in view of Ando, US 2019/0346836 A1.

Regarding Claim 9, with Ijiri teaching those features of the claim as previously pointed out, Ijiri may not have taught:
The information processing apparatus according to Claim 8, wherein the information further includes information indicative of a period in which the artificial intelligence is permitted to learn the learning data. (Emphasis added).
However, Ando shows (paragraphs 112, 114, 132-133, 157: a time period during which the artificial intelligence/machine learning is executed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Ando with that of Ijiri for having a period in which the artificial intelligence is permitted to learn the learning data
The ordinary artisan would have been motivated to modify Ijiri in the manner set forth above for the purposes of having data output from a first artificial intelligence module in a time period during which the first machine learning is executed, and creating a second learning data based on this output data [Ando: paragraph 159].

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the pertinent prior art relating to this application where for example Fujino, WO 2019176087 A1, teaches determining acceptable and non-acceptable learning data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127